PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,021,696
Orkin et al.
Issue Date:       June 1, 2021
Application No.  14/540,729
Filed:     November 13, 2014
Attorney Docket No. 717331: SA9-601


: 
: ON REDETERMINATION OF
: PATENT TERM ADJUSTMENT
: 
:



This is a response to applicants’ “Request for Reconsideration and Recalculation of Patent Term Adjustment under 37 CFR 1.705(B)”, filed on November 1, 2021, that is being treated a petition under 37 CFR 1.705(b) requesting redetermination of the patent term adjustment of zero (0) days. The Office has re-determined the patent term adjustment (PTA) to be ninety (90) days. 

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History

On June 1, 2021, the patent issued with a PTA determination of 0 days. On November 1, 2021, patentee filed a “Request for Reconsideration and Recalculation of Patent Term Adjustment under 37 CFR 1.705(B)”, seeking an adjustment of the determination of 0 days. 

Argument

Patentee disputes the determination of 56 days of “B” delay under 35 U.S.C. § 154(b)(1)(B) arguing that the “B” delay is 126 days. Patentee also disputes the determination of a reduction to the patent term adjustment of under 37 CFR 1.704(c)(10) of 110 days. Patentee argues that the reduction to the patent term adjustment under 37 CFR 1.704(c)(10) for the filing of the paper on February 12, 2021, is 17 days, rather than 110 days.  

Decision

Upon review, the USPTO finds that patentee is entitled to 90 days of PTA.



Patentee’s argument regarding the “B” delay period is not well taken, however. The Office has revisited the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B) pursuant to the Federal Circuit’s decision in Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014). 

As for the amount of “B” delay, the Federal Circuit reviewed the statutory interpretation of 35 U.S.C. § 154(b)(1)(B)(i) and issued a decision regarding the effects of a Request for Continued Examination (“RCE”) on “B” delay in the Novartis appeal.  In Novartis, the Federal Circuit agreed with the Office that “no [“B” delay] adjustment time is available for any time in continued examination, even if the continued examination was initiated more than three calendar years after the application’s filing.”  Novartis, 740 F.3d at 601. However, the Novartis court found that if the Office issues a notice of allowance after an RCE is filed, the period after the notice of allowance should not be excluded from the “B” delay period but should be counted as “B” delay.  Id. at 602.  The Federal Circuit issued its mandate in the Novartis appeal on March 10, 2014. 

Pursuant to the Novartis decision, the USPTO has determined that the patentee is entitled to 56 days of “B” delay.  This period is based on the failure of the Office to issue a patent within three years after the filing date of the application. The application was filed on November 13, 2014.  The patent issued on June 1, 2021; thus, the application was pending for 2,392 days.  During this time, the applicant filed a RCE on September 5, 2017, and on October 28, 2019.  Under 35 U.S.C. § 154(b)(1)(B)(i), there is one time period consumed by continued examination (“RCE period”).  The time period is September 5, 20171 until the notice of allowance was issued on January 26, 2021-- i.e., 1,239 days. Subtracting the sum of the RCE period from the total number of days the application was pending results in 2,392 – 1,239 = 1,153 days.  Thus, for purposes of “B” delay, the application was pending for 1,153 – 1097 [i.e., the period beginning November 13, 2014, and ending on November 13, 2017] = 56 days beyond the 3-year anniversary of the filing date.  

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
279 + 56 + 0 – 0 – 245 (88 + 21 + 119 + 17) = 90
Conclusion

Patentee is entitled to PTA of ninety (90) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 279 + 56 + 0 –0 – 245 = 90

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendable under 37 CFR  1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to ninety (90) days.

Telephone inquiries specific to this matter should be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificate of Corrections Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET   

Enclosure: Draft Certificate of Correction                                                                                                                                                                                                      


















    
        
            
        
            
        
            
    

    
        1 It is noted that this calculation includes the day the RCE was filed.  Thus the calculation of the period begins on the day the RCE was filed and includes that day, rather than actually beginning the day after the RCE was filed.